tDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to applicant’s response and request for consideration filed on 24 March 2022. Claims 1-15 are still pending in the application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely solely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Felstaine et al. hereinafter Felstaine patent Number 9384,028 B1 in view of Shevade et al. hereinafter Shevade US Patent number 11218364 B2.

As per claim 1, Felstaine teaches a computer-implemented method for reducing service disruption times in a network functions virtualization, NFV, network infrastructure (1) comprising at least one universal customer premise equipment, uCPE, (2) having hardware resources used for running virtual network functions, VNFs, on virtual machines, VMs, (see abstract; "A system, method, and computer program product are provided for preserving service continuity in a Network Function Virtualization based (NF V-based) communication network”; see fig 12 as well in term of compatibility of timing; see fig 1, col 2 lines 56-62; col 3 lines 32-45). Felstaine differs from the claim invention as written because Felstaine does not explicitly disclose that the resource allocation ratios of available hardware resources are automatically increased from a default value by oversubscription to provide the hardware resources required by the substitution VNF. 
However, this difference does not contribute to achieve a technical effect of an inventive nature for the following reasons: Felstaine discloses diverting the traffic from a first VNF to a second VNF (abstract). It is thus unambiguously derivable from Felstaine that resources for the second VNF need to be made available. Furthermore, Felstaine also discloses initiating an instance of a virtual network function in a first processing facility before deactivating an instance of the virtual network function in a second processing facility (col. 3, lines 24-31). Therefore, although it is not explicitly disclosed that the allocation ratios of available hardware resources are automatically  increased, since deactivation of the first VNF will not take place until the second VNF is up and running, the overall resource allocation will be larger than an initial value before the migration takes place. Furthermore, the resource allocation ratios are only understood as a piece of data which reflects the resource allocation of the system. Increasing (or decreasing) said piece of data does not solve any particular technical problem.

 For further emphasis and more clarification on that matter, Shevade teaches the features which lacks evidence in Felstaine. Shevade is directed to an administrative agent running at a virtualization host of a network-accessible virtualized computing service determines that a first virtual machine is to be instantiated. The agent initiates at least a first configuration operation to enable connectivity for at least a portion of network traffic associated with the first virtual machine; wherein an intermediary process may be swapped to persistent storage based on an analysis of resources of the virtualization host (see abstract). 
In addition, resources of the virtualization hosts may be over-subscribed—e.g., the total amount of memory expected to be used by the set of micro VMs launched at a given host may exceed the available memory at the host. Over-subscription policies may be implemented at the VCS, for example, based on an expectation that in practice, the actual amount of memory being consumed by the set of micro VMs at a host may often be less than the sum of the maxima of the memory usages of the micro VMs, and that many micro VMs may only exist for relatively short durations. In some embodiments, acceptable resource over-subscription settings may be indicated by clients of the VCS, e.g., in individual VM launch requests or more globally (e.g., a client may indicate that for all their micro VM requests, a 110% memory oversubscription level is acceptable, so that micro VMs whose combined memory usage is 110% of the available memory may be set up at the host being used for the client's micro VMs). In at least some embodiments, the virtualization intermediary process whose thread is used for a micro VM may be swappable—e.g., in response to detecting that the amount of memory available at the virtualization host is below a threshold, at least a portion of the memory being used for the micro VM may be swapped or written to persistent storage (see Shevade col 8 line 57 to col 9 line 13 and col 12 line 58 to col 13 line 26).
Therefore, it would be obvious to one of ordinary skill in the art at the effective filing date and time of the invention to combine Shevade oversubscription features to Felstaine’s system to reduce and avoid service disruption time for a uCPE in a resource-constrained environment. (see Shevade col 8 line 57 to col 9 line 13).
As per claim 2,  Felstaine-Shevade teaches the computer-implemented method according to claim 1, wherein the hardware resources of the universal customer premise equipment, uCPE, (2) to be provided for the substitution VNF comprise: hard disc resources, Random Access Memory, RAM, resources, and/or processor resources (implicitly discloses in Felstaine see col 11 lines 51-57, resources and module), (see Shevade col 8 line 57 to col 9 line 13 which discusses substitution/swappable VNF).
As per claim 3, Felstaine-Shevade teaches the computer-implemented method according to claim 1, wherein the request for substituting the implemented VNF of the VNF service chain (SC) by the substitution VNF is provided by an application of a user equipment, UE, (4) and supplied via the management, automation and orchestration, MANO, layer (3) of the network function virtualization, NFV, network infrastructure (1) to the universal customer premise equipment, uCPE, (2) (see fig 4, Orchestration and workflow management; a MANO is a very well-known component of NFV-based networks), (see Shevade col 8 line 57 to col 9 line 13 which discusses substitution/swappable VNF).As per claim 4, Felstaine-Shevade teaches the computer-implemented method according to claim 1, wherein the previously implemented VNF linked to the other VNFs in the VNF service chain (SC) is removed (S21) from the VNF service chain (SC) after the substitution VNF has been booted up at a determined boot-up time (see abstract), (see Shevade col 12 line 58 to col 13 line 26). As per claim 5, Felstaine teaches the computer-implemented method according to claim 4, wherein the spin-up time for spinning up the substitution VNF is automatically determined (S18) based on the historical usage data indicating usage of hardware resources of the universal customer premise equipment, uCPE, (2) over time (see fig 12, compatible timing; see col 7 lines 39-43, preventive maintenance is performed based on statistical data collected), (see Shevade col 8 line 57 to col 9 line 13 and col 12 line 58 to col 13 line 26). As per claim 6, Felstaine implicitly teaches the computer-implemented method according to claim 4, wherein after removal (S21) of the previously implemented VNF from the VNF service chain (SC), the resource allocation ratios of the hardware resources of the universal customer premise equipment, uCPE, (2) are automatically adjusted back (S22) to the default values (see abstract; see fig 12, it’s part of maintenance scheme to update the system), (see also Shevade col 8 line 57 to col 9 line 13 and col 12 line 58 to col 13 line 26)As per claim 7, Felstaine-Shevade teaches the computer-implemented method according to claim 1, wherein the resource allocation ratios of available hardware resources are incremented until the required hardware resources are provided (see abstract; see claim 1 reasoning), (see Shevade col 8 line 57 to col 9 line 13 and col 12 line 58 to col 13 line 26)As per claim 8, Felstaine-Shevade does not specifically teach that hard disc resources are incremented up to 1.5, the RAM resources are incremented up to 2, processor resources are incremented up to 10. One skill artisan at the effective time of the invention would add these features to Felstaine-Shevade to adjust and compensate to the system need and demand.  
As per claims 9-15, they contain features similar to the method claims 1-7. They are rejected under the same rationale.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 571272390549. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANTZ B JEAN/Primary Examiner, Art Unit 2454